Case 2:19-cv-07053-MWF-FFM Document 31 Filed 08/28/19 Page 1 of 3 Page ID #:333




   1 JOHN W. SPIEGEL (SBN: 78935)                 DAVIDA P. BROOK (SBN: 275370)
     ANJAN CHOUDHURY (SBN: 236039)                SUSMAN GODFREY LLP
   2 C. HUNTER HAYES (SBN: 295085)                1900 Avenue of the Stars
     MUNGER, TOLLES & OLSON LLP                   Suite 1400
   3 350 South Grand Avenue                       Los Angeles, CA 90067
     50th Floor                                   Telephone: (310) 789-3100
   4 Los Angeles, California 90071                Facsimile: (310) 789-3150
     Telephone: (213) 683-9100
   5 Facsimile: (213) 687-3702           VINEET BHATIA (pro hac vice pending)
                                         SUSMAN GODFREY LLP
   6   MARC WOLINSKY (pro hac vice)      1000 Louisiana St. 5100
       STEPHEN R. DIPRIMA (pro hac vice) Houston, Texas 77002
   7   CARRIE M. REILLY (pro hac vice)   Telephone: (713) 651-9366
       WACHTELL, LIPTON, ROSEN & KATZ Facsimile: (713) 654-6666
   8   51 West 52nd Street
       New York, New York 10019          Attorneys for Defendant
   9   Telephone: (212) 403-1000         GREGORY BLATT
       Fax: (212) 403-2000
  10
     Attorneys for Defendants
  11 IAC/INTERACTIVECORP and MATCH
     GROUP, INC.
  12
  13
  14                           UNITED STATES DISTRICT COURT
  15         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  16
  17 ROSETTE PAMBAKIAN,                         Case No. 2:19-cv-07053-MWF(FFMx)
  18              Plaintiff,
                                                REQUEST FOR JUDICIAL
  19        vs.                                 NOTICE IN SUPPORT OF
                                                DEFENDANTS’ MOTION TO
  20 GREGORY BLATT,                             COMPEL ARBITRATION AND
     IAC/INTERACTIVECORP and                    DISMISS OR STAY LITIGATION
  21 MATCH GROUP, INC.,
  22              Defendants.                   Judge:   Hon. Michael W. Fitzgerald
                                                Ctrm.:   5A
  23                                            Date:    September 30, 2019
                                                Time:    10:00 a.m.
  24
  25
  26
  27
  28

                                   REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-07053-MWF-FFM Document 31 Filed 08/28/19 Page 2 of 3 Page ID #:334




   1        Defendants, by and through their attorneys, hereby respectfully request the
   2 Court to take judicial notice, pursuant to Federal Rules of Evidence, Rule 201(b), of
   3 the following documents:
   4        1.     Attached hereto as Exhibit A is a copy of a Complaint, publicly filed as
   5 Docket No. 1 in the action styled Sean Rad et al. v. IAC/InterActiveCorp et al.,
   6 Index No. 654038/2018, IAS Part 39 (Sup. Ct., N.Y. Cty.). The Court may take
   7 judicial notice of pleadings publicly filed in courts of other jurisdictions. Yuen v.
   8 U.S. Stock Transfer Co., 966 F. Supp. 944, 945 n.1 (C.D. Cal. 1997).
   9        2.     Attached hereto as Exhibit B is a copy of a document titled Notice of
  10 Partial Discontinuance Without Prejudice, publicly filed as Docket No. 12 in the
  11 above-mentioned action titled Rad v. IAC/InterActiveCorp. See id.
  12
  13 DATED: August 28, 2019                MUNGER, TOLLES & OLSON LLP
  14                                         JOHN W. SPIEGEL
                                             ANJAN CHOUDHURY
  15                                         C. HUNTER HAYES
  16
                                           WACHTELL, LIPTON, ROSEN & KATZ
  17                                         MARC WOLINSKY
  18                                         STEPHEN R. DIPRIMA
                                             CARRIE M. REILLY
  19
  20
  21                                       By: /s/ John W. Spiegel
  22                                           JOHN W. SPIEGEL
  23                                       Attorneys for Defendants
                                           IAC/INTERACTIVECORP and MATCH
  24                                       GROUP, INC.
  25
  26
  27
  28
                                                 -2-
                                    REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-07053-MWF-FFM Document 31 Filed 08/28/19 Page 3 of 3 Page ID #:335




   1 DATED: August 28, 2019            SUSMAN GODFREY LLP
   2                                      DAVIDA P. BROOK
                                          VINEET BHATIA
   3
   4
   5                                   By: /s/ Davida P. Brook
   6                                       DAVIDA P. BROOK
                                       Attorneys for Defendant
   7
                                       GREGORY BLATT
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -3-
                                REQUEST FOR JUDICIAL NOTICE
